MEMORANDUM OPINION

PER CURIAM.
Defendant appeals from his conviction by a jury of assault first degree and armed criminal action and his sentence by the court as a prior, persistent, and class X offender to thirty years and ten years imprisonment respectively to be served consecutively. He also appeals from denial of his Rule 29.15 post-conviction motion. No error of law appears and the verdict of the jury is supported by the evidence. The judgment of the court on the Rule 29.15 motion is based on findings of fact that are not clearly erroneous. An opinion would have no precedential nor jurisprudential value.
Judgments affirmed. Rules 30.25(b) and 84.16(b).